Melvin Mayfield, Judge, dissenting. I dissent from the majority opinion which decides this case. The majority opinion states that we need not decide whether physical appearance alone is sufficient proof of age because a Crime Laboratory Evidence Submission Form has been found in the record and it states he was born “9/13/58 .” This was simply a form showing that one pair of girl’s panties were being sent to the crime lab for examination. There is no reference to the form in any brief or abstract in this case. The case was argued orally and neither attorney mentioned this form, and the court hearing the argument knew nothing about it at that time. Under these circumstances where neither the attorneys on appeal nor the appellate judges knew about this form or the information thereon until after oral argument, I think we should ask the attorneys to brief this new development before we decide the case. There is precedent for this approach. See Williams v. State, 286 Ark. 492, 696 S.W.2d 307 (1985) (rebriefing ordered because neither party had abstracted the record concerning the introduction of the defendant’s confession into evidence, nor had they briefed the issue). Therefore, I dissent from the opinion that decides this case without affording the parties an opportunity to brief the point raised by the information on the Laboratory Evidence Submission Form.